Title: Treasury Department Circular to the Collectors of the Customs, 8 September 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir
Treasury Department September 8th. 1792.

I am to request your attention to the in-closed Paper and that in the Columns opposite the described Article of Merchandise or Package (for containing them,) the rates of Freight which are paid from your Port to the Countries expressed in the Head Lines be inserted, and returned to me as early as the Inquiry will admit.
With great consideration I am Sir Your obedient Servt.
A Hamilton
